
	
		II
		109th CONGRESS
		2d Session
		S. 3593
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Ms. Mikulski, Mr. Schumer, Mr.
			 Harkin, Mrs. Clinton, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Higher Education Act of 1965 to provide
		  additional support to students. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Debt Relief Act of
			 2006.
		2.Increase in
			 Federal Pell Grants
			(a)In
			 generalSection 401(b)(2)(A) of the Higher Education Act of 1965
			 (20 U.S.C. 1070a(b)(2)(A)) is amended by striking clauses (i) through (v) and
			 inserting the following:
				
					(i)$5,100 for academic year
				2007–2008;
					(ii)$5,400 for academic year
				2008–2009;
					(iii)$5,700 for academic year
				2009–2010;
					(iv)$6,000 for academic year 2010–2011;
				and
					(v)$6,300 for academic year
				2011–2012,
					.
			(b)Additional
			 fundsFor an academic year, in the case in which discretionary
			 amounts appropriated to carry out the Federal Pell Grant program under subpart
			 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et
			 seq.) for such academic year are sufficient to fund a maximum Federal Pell
			 Grant award of $4,050, then there are authorized to be appropriated, and there
			 are appropriated, additional amounts to carry out the amendment made by
			 subsection (a) as follows:
				(1)For academic year
			 2007–2008, $4,310,000,000.
				(2)For academic year
			 2008–2009, $5,563,000,000.
				(3)For academic year
			 2009–2010, $6,982,000,000.
				(4)For academic year
			 2010–2011, $8,398,000,000.
				(5)For academic year
			 2011–2012, $9,831,000,000.
				3.Student aid
			 reward programPart G of title
			 IV of the Higher Education Act of
			 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section
			 489 the following:
			
				489A.Student aid reward
				program
					(a)Program
				authorizedThe Secretary
				shall carry out a Student Aid Reward Program to encourage institutions of
				higher education to participate in the student loan program under this title
				that is most cost-effective for taxpayers.
					(b)Program
				requirementsIn carrying out
				the Student Aid Reward Program, the Secretary shall—
						(1)provide to each institution of higher
				education participating in the student loan program under this title that is
				most cost-effective for taxpayers, a Student Aid Reward Payment, in an amount
				determined in accordance with
				subsection (c), to encourage the
				institution to participate in that student loan program;
						(2)require each institution of higher
				education receiving a payment under this section to provide student loans under
				such student loan program for a period of 5 years after the date the first
				payment is made under this section;
						(3)where appropriate, require that funds paid
				to institutions of higher education under this section be used to award
				students a supplement to such students’ Federal Pell Grants under subpart 1 of
				part A;
						(4)permit such funds to also be used to award
				need-based grants to lower- and middle-income graduate students; and
						(5)encourage all institutions of higher
				education to participate in the Student Aid Reward Program under this
				section.
						(c)AmountThe amount of a Student Aid Reward Payment
				under this section shall be not less than 50 percent of the savings to the
				Federal Government generated by the institution of higher education’s
				participation in the student loan program under this title that is most
				cost-effective for taxpayers instead of the institution’s participation in the
				student loan program that is not most cost-effective for taxpayers.
					(d)Trigger to
				ensure cost neutrality
						(1)Limit to ensure
				cost neutralityNotwithstanding
				subsection (c), the Secretary shall not
				distribute Student Aid Reward Payments under the Student Aid Reward Program
				that, in the aggregate, exceed the Federal savings resulting from the
				implementation of the Student Aid Reward Program.
						(2)Federal
				savingsIn calculating
				Federal savings, as used in
				paragraph (1), the Secretary shall
				determine Federal savings on loans made to students at institutions of higher
				education that participate in the student loan program under this title that is
				most cost-effective for taxpayers and that, on the date of enactment of this
				section, participated in the student loan program that is not most
				cost-effective for taxpayers, resulting from the difference of—
							(A)the Federal cost of loan volume made under
				the student loan program under this title that is most cost-effective for
				taxpayers; and
							(B)the Federal cost of an equivalent type and
				amount of loan volume made, insured, or guaranteed under the student loan
				program under this title that is not most cost-effective for taxpayers.
							(3)Distribution
				rulesIf the Federal savings
				determined under
				paragraph (2) is not sufficient to
				distribute full Student Aid Reward Payments under the Student Aid Reward
				Program, the Secretary shall—
							(A)first make Student Aid Reward Payments to
				those institutions of higher education that participated in the student loan
				program under this title that is not most cost-effective for taxpayers on the
				date of enactment of this section; and
							(B)with any remaining Federal savings after
				making Student Aid Reward Payments under
				subparagraph (A), make Student Aid
				Reward Payments to the institutions of higher education eligible for a Student
				Aid Reward Payment and not described in
				subparagraph (A) on a pro-rata
				basis.
							(4)Distribution to
				studentsAny institution of
				higher education that receives a Student Aid Reward Payment under this
				section—
							(A)shall distribute, where appropriate, part
				or all of such payment among the students of such institution who are Federal
				Pell Grant recipients by awarding such students a supplemental grant;
				and
							(B)may distribute part of such payment as a
				supplemental grant to graduate students in financial need.
							(5)Estimates,
				adjustments, and carry over
							(A)Estimates and
				adjustmentsThe Secretary
				shall make Student Aid Reward Payments to institutions of higher education on
				the basis of estimates, using the best data available at the beginning of an
				academic or fiscal year. If the Secretary determines thereafter that loan
				program costs for that academic or fiscal year were different than such
				estimate, the Secretary shall adjust by reducing or increasing subsequent
				Student Aid Reward Payments rewards paid to such institutions of higher
				education to reflect such difference.
							(B)Carry
				overAny institution of
				higher education that receives a reduced Student Aid Reward Payment under
				paragraph (3)(B), shall remain
				eligible for the unpaid portion of such institution’s financial reward payment,
				as well as any additional financial reward payments for which the institution
				is otherwise eligible, in subsequent academic or fiscal years.
							(e)DefinitionIn this section:
						(1)Student loan
				program under this title that is most cost-effective for
				taxpayersThe term
				student loan program under this title that is most cost-effective for
				taxpayers means the loan program under part B or D of this title that
				has the lowest overall cost to the Federal Government (including administrative
				costs) for the loans authorized by such parts.
						(2)Student loan
				program under this title that is not most cost-effective for
				taxpayersThe term
				student loan program under this title that is not most cost-effective
				for taxpayers means the loan program under part B or D of this title
				that does not have the lowest overall cost to the Federal Government (including
				administrative costs) for the loans authorized by such
				parts.
						.
		4.Reduction in
			 interest rates
			(a)FFELSection
			 427A(l) of the Higher Education Act of 1965 (20 U.S.C. 1077a(l)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 or 428C and inserting , 428C, or 428H;
					(B)by striking
			 6.8 percent and inserting 3.4 percent; and
					(C)by adding at the
			 end the following: Notwithstanding subsection (h), with respect to any
			 loan under section 428H for which the first disbursement is made on or after
			 July 1, 2006, the applicable rate of interest shall be 6.8 percent on the
			 unpaid principal balance of the loan.; and
					(2)in paragraph (2),
			 by striking 8.5 percent and inserting 4.25
			 percent.
				(b)Direct
			 loansSection 455(b)(7) of the Higher Education Act of 1965 (20
			 U.S.C. 1087e(b)(7)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 and Federal Direct Unsubsidized Stafford Loans;
					(B)by striking
			 6.8 percent and inserting 3.4 percent; and
					(C)by adding at the
			 end the following: Notwithstanding the preceding paragraphs of this
			 subsection, for Federal Direct Unsubsidized Stafford Loans for which the first
			 disbursement is made on or after July 1, 2006, the applicable rate of interest
			 shall be 6.8 percent on the unpaid principal balance of the loan.;
			 and
					(2)in subparagraph
			 (B), by striking 7.9 percent and inserting 4.25
			 percent.
				5.In-school
			 consolidationSection
			 428(b)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is
			 amended by striking shall begin and all that follows through the
			 period and inserting
			
				shall
			 begin—(i)the day after 6 months after the
				date the student ceases to carry at least one-half the normal full-time
				academic workload (as determined by the institution); or
				(ii)on an earlier date if the borrower
				requests and is granted a repayment schedule that provides for repayment to
				commence at an earlier
				date.
				.
		6.Consolidation
			 loan changesSection
			 428C(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)) is
			 amended to read as follows:
			
				(3)Definition of
				eligible borrowerFor the purpose of this section, the term
				eligible borrower means a borrower who—
					(A)is not subject to
				a judgment secured through litigation with respect to a loan under this title
				or to an order for wage garnishment under section 488A; and
					(B)at the time of
				application for a consolidation loan—
						(i)is in repayment
				status as determined under section 428(b)(7)(A);
						(ii)is in a grace
				period preceding repayment; or
						(iii)is a defaulted
				borrower who has made arrangements to repay the obligation on the defaulted
				loans satisfactory to the holders of the defaulted
				loans.
						.
		7.Reduction of
			 Direct Loan origination feesSection 455(c) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(c)) is amended—
			(1)in paragraph (1)—
				(A)by striking 4.0 percent and
			 inserting 3.0 percent; and
				(B)by striking
			 shall and inserting is authorized to; and
				(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (A), by striking 3.0 percent for 4.0
			 percent and inserting 2.0 percent for
			 3.0 percent;
				(B)in subparagraph
			 (B), by striking 2.5 percent for 4.0
			 percent and inserting 1.5 percent for
			 3.0 percent;
				(C)in subparagraph
			 (C), by striking 2.0 percent for 4.0
			 percent and inserting 1.0 percent for
			 3.0 percent;
				(D)in subparagraph
			 (D), by striking 1.5 percent for 4.0
			 percent and inserting 0.5 percent for
			 3.0 percent; and
				(E)in subparagraph
			 (E), by striking 1.0 percent for 4.0
			 percent and inserting 0.0 percent for
			 3.0 percent.
				8.Elimination of
			 exceptional performer status for lenders
			(a)RepealSection
			 428I of the Higher Education Act of 1965 (20 U.S.C. 1078-9) is repealed.
			(b)Conforming
			 amendmentsPart A of title IV of the Higher Education Act of 1965
			 (20 U.S.C.1070 et seq.) is amended—
				(1)in section
			 428(c)(1)—
					(A)by striking
			 subparagraph (D); and
					(B)by redesignating
			 subparagraphs (E) through (H) as subparagraphs (D) and (G), respectively;
			 and
					(2)in section
			 438(b)(5), by striking the matter following subparagraph (B).
				9.Schools as
			 lendersSection 435(d) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(d)) is amended—
			(1)in paragraph
			 (2)(C), by inserting Federal or after not to
			 supplant,; and
			(2)by adding at the
			 end the following:
				
					(7)Eligible lender
				trustee use by eligible institutionIn the case of an eligible
				institution that uses an eligible lender trustee for the purpose of qualifying
				as an eligible lender under paragraph (2), such eligible lender trustee shall
				be subject to the requirements of paragraphs (2) through
				(5).
					.
			10.Administrative
			 account for direct loan programSection 458 of the Higher Education Act of
			 1965 (20 U.S.C. 1087h) is amended—
			(1)in subsection (a)—
				(A)by striking paragraphs (2) and (3) and
			 inserting the following:
					
						(2)Mandatory funds
				for fiscal years 2007 through 2011Each fiscal year there shall
				be available to the Secretary, from funds not otherwise appropriated, funds to
				be obligated for—
							(A)administrative
				costs under this part and part B, including the costs of the direct student
				loan programs under this part; and
							(B)account
				maintenance fees payable to guaranty agencies under part B and calculated in
				accordance with subsection (b),
							not to exceed (from such funds not
				otherwise appropriated) $904,000,000 in fiscal year 2007, $943,000,000 in
				fiscal year 2008, $983,000,000 in fiscal year 2009, $1,023,000,000 in fiscal
				year 2010, $1,064,000,000 in fiscal year 2011, and $1,106,000,000 in fiscal
				year
				2012.;
				(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
				(C)in paragraph (3)
			 (as redesignated in subparagraph (B)), by striking paragraph (3)
			 and inserting paragraph (2); and
				(2)in subsection
			 (b), by striking (a)(3) and inserting
			 (a)(2).
			11.Income
			 contingent repayment for public sector employeesSection 455(e) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(e)) is amended by adding at the end the
			 following:
			
				(7)Repayment plan
				for public sector employees
					(A)In
				generalThe Secretary shall forgive the balance due on any loan
				made under this part or section 428C(b)(5) for a borrower—
						(i)who has made 120
				payments on such loan pursuant to income contingent repayment; and
						(ii)who is employed,
				and was employed for the 10-year period in which the borrower made the 120
				payments described in clause (i), in a public sector job.
						(B)Public sector
				jobIn this paragraph, the term public sector job
				means a full-time job in emergency management, government, public safety, law
				enforcement, public health, education (including early childhood education), or
				public interest legal services (including prosecution or public
				defense).
					(8)Return to
				standard repaymentA borrower who is repaying a loan made under
				this part pursuant to income contingent repayment may choose, at any time, to
				terminate repayment pursuant to income contingent repayment and repay such loan
				under the standard repayment
				plan.
				.
		12.Definitions of
			 partial financial hardship and economic hardship
			(a)Partial
			 financial hardshipSection 435 of the Higher Education Act of
			 1965 (20 U.S.C. 1085) is amended by inserting after subsection (m) the
			 following:
				
					(n)Partial
				financial hardshipFor purposes of this part and part E, the term
				partial financial hardship means the amount by which the
				borrower's annual Federal educational debt burden exceeds 15 percent of the
				difference between—
						(1)the borrower's
				adjusted gross income; and
						(2)the poverty line
				applicable to the borrower's family size as determined under section 673(2) of
				the Community Services Block Grant
				Act.
						.
			(b)Economic
			 hardshipSection 435(o) of
			 the Higher Education Act of 1965 (20 U.S.C. 1085(o)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A)(ii), by striking 100 percent of the poverty line for a family of
			 2 and inserting 150 percent of the poverty line applicable to
			 the borrower's family size;
					(B)by striking
			 subparagraph (B); and
					(C)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(2)in paragraph (2),
			 by striking (1)(C) and inserting (1)(B).
				13.Deferrals
			(a)FISLSection
			 427(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)) is
			 amended to read as follows:
				
					(C)provides that—
						(i)periodic installments of principal need not
				be paid, but interest shall accrue and be paid, during any period—
							(I)during which the
				borrower—
								(aa)is
				pursuing at least a half-time course of study as determined by an eligible
				institution; or
								(bb)is
				pursuing a course of study pursuant to a graduate fellowship program approved
				by the Secretary, or pursuant to a rehabilitation training program for
				individuals with disabilities approved by the Secretary,
								except
				that no borrower shall be eligible for a deferment under this clause, or a loan
				made under this part (other than a loan made under section 428B or 428C), while
				serving in a medical internship or residency program;(II)not in excess of
				3 years during which the borrower is seeking and unable to find full-time
				employment; or
							(III)during which
				the borrower has, or will have, an economic hardship described in section
				435(o), as determined by the lender in accordance with regulations prescribed
				by the Secretary under such section; and
							(ii)during any
				period during which a borrower has, or will have, a partial financial hardship
				defined in section 435(n), as determined by the lender in accordance with
				regulations prescribed by the Secretary under such section, the
				borrower—
							(I)need only pay the
				portion of the periodic installments of principal and interest that exceeds the
				borrower's partial financial hardship for such period; and
							(II)may defer the
				remaining amount of principal and interest (which interest shall continue to
				accrue) for such period,
							and provides that any such period
				shall not be included in determining the 10-year period described in
				subparagraph
				(B);.
			(b)Interest
			 subsidiesSection
			 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is
			 amended to read as follows:
				
					(M)provides that—
						(i)periodic installments of principal need not
				be paid, but interest shall accrue and be paid by the Secretary, during any
				period—
							(I)during which the
				borrower—
								(aa)is
				pursuing at least a half-time course of study as determined by an eligible
				institution, except that no borrower, notwithstanding the provisions of the
				promissory note, shall be required to borrow an additional loan under this
				title in order to be eligible to receive a deferment under this clause;
				or
								(bb)is
				pursuing a course of study pursuant to a graduate fellowship program approved
				by the Secretary, or pursuant to a rehabilitation training program for disabled
				individuals approved by the Secretary,
								except
				that no borrower shall be eligible for a deferment under this clause, or loan
				made under this part (other than a loan made under 428B or 428C), while serving
				in a medical internship or residency program;(II)not in excess of
				3 years during which the borrower is seeking and unable to find full-time
				employment, except that no borrower who provides evidence of eligibility for
				unemployment benefits shall be required to provide additional paperwork for a
				deferment under this clause;
							(III)not in excess
				of 3 years during which the borrower—
								(aa)is
				serving on active duty during a war or other military operation or national
				emergency; or
								(bb)is
				performing qualifying National Guard duty during a war or other military
				operation or national emergency; or
								(IV)during which the
				borrower has, or will have, an economic hardship described in section 435(o),
				as determined by the lender in accordance with regulations prescribed by the
				Secretary under such section; and
							(ii)during any
				period during which a borrower has, or will have, a partial financial hardship
				defined in section 435(n), as determined by the lender in accordance with
				regulations prescribed by the Secretary under such section, a portion of the
				periodic installments of principal and interest need not be paid as
				follows:
							(I)the Secretary
				shall first pay the portion of the periodic installments of interest due that
				does not exceed the borrower's partial financial hardship for such period, and
				any amount of interest due in excess of the borrower's partial financial
				hardship for such period shall be paid by the borrower; and
							(II)the borrower
				shall pay the periodic installments of principal due for such period, reduced
				by the difference between the partial financial hardship and the amount of
				interest paid under subclause
				(I);
							.
			(c)Direct
			 loansSection 455(f) of the Higher Education Act of 1965 (20
			 U.S.C. 1087e(f)) is amended—
				(1)in paragraph
			 (2)(D), by striking not in excess of 3 years; and
				(2)by adding at the
			 end the following:
					
						(5)Partial
				financial hardship defermentDuring any period during which a
				borrower has, or will have, a partial financial hardship defined in section
				435(n), as determined by the Secretary in accordance with regulations
				prescribed under such section, a portion of the periodic installments of
				principal and interest need not be paid as follows:
							(A)In the case of a
				Federal Direct Stafford Loan, a Federal Direct Consolidation Loan that
				consolidated only Federal Direct Stafford Loans, or a combination of such loans
				and Federal Stafford Loans for which the student borrower received an interest
				subsidy under section 428—
								(i)the amount of
				interest for such period that does not exceed the borrower's partial financial
				hardship shall not accrue, and any amount of interest due in excess of the
				borrower's partial financial hardship shall be capitalized or be paid by the
				borrower; and
								(ii)the borrower
				shall pay the periodic installments of principal due for such period, reduced
				by the difference between the partial financial hardship and the amount of
				interest paid under clause (i).
								(B)In the case of a
				Federal Direct PLUS Loan, a Federal Direct Unsubsidized Stafford Loan, or a
				Federal Direct Consolidation Loan not described in subparagraph (A)—
								(i)the amount of
				interest and principal that equals the borrower's partial financial hardship
				for such period need not be paid but may be deferred or capitalized by the
				borrower; and
								(ii)any amount of
				interest or principal due in excess of the borrower's partial financial
				hardship for such period shall be paid by the
				borrower.
								.
				
				(d)PerkinsSection
			 464(c) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)) is
			 amended—
				(1)by striking
			 paragraph (2)(A)(iv) and inserting the following:
					
						(iv)during which the borrower has, or will
				have, an economic hardship described in section 435(o), as determined by the
				lender in accordance with regulations prescribed by the Secretary under such
				section; or
						;
				and
				(2)by adding at the
			 end the following:
					
						(8)Partial financial hardship
				defermentDuring any period during which a borrower has, or will
				have, a partial financial hardship defined in section 435(n), as determined by
				the lender in accordance with regulations prescribed by the Secretary under
				such section, a portion of the periodic installments of principal and interest
				need not be paid as follows:
							(A)the Secretary shall first pay the
				periodic installments of interest due for such period that does not exceed the
				borrower's partial financial hardship, and any amount of interest due in excess
				of the borrower's partial financial hardship shall be paid by the borrower;
				and
							(B)the borrower shall pay the periodic
				installments of principal due reduced by the difference between the partial
				financial hardship and the amount of interest paid under subparagraph
				(A).
							.
				14.Maximum
			 repayment periodSection
			 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is amended by
			 adding at the end the following:
			
				(7)Maximum
				repayment periodIn calculating the extended period of time for
				which an income contingent repayment plan under this subsection may be in
				effect for a borrower, the Secretary shall include all time periods during
				which a borrower of loans under part B, part D, or part E—
					(A)is not in default
				on any loan that is included in the income contingent repayment plan;
				and
					(B)(i)qualifies for economic
				hardship described in section 435(o);
						(ii)has a partial financial hardship
				defined in section 435(n);
						(iii)makes payments under a standard
				repayment plan described in section 428(b)(9)(A)(i) or 455(d)(1)(A), or
						(iv)makes payments under an extended
				repayment plan described in section 428(b)(9)(A)(iv) or
				455(d)(1)(C).
						.
		15.Increase in
			 consolidation loan lender fees
			(a)AmendmentParagraph (2) of section 438(d) (20 U.S.C.
			 1087–1(d)) is amended to read as follows:
				
					(2)Amount of loan
				fees
						(A)In
				generalExcept as provided in subparagraph (B), with respect to
				any loan made under this part for which the first disbursement was made on or
				after October 1, 1993, the amount of the loan fee that shall be deducted under
				paragraph (1) shall be equal to 0.50 percent of the principal amount of the
				loan.
						(B)Consolidation
				loansWith respect to any loan made under section 428C on or
				after April 1, 2006, the amount of the loan fee that shall be deducted under
				paragraph (1) shall be equal to 1.0 percent of the principal amount of the
				loan.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any loan made, insured, or guaranteed under part B of title IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) for which the first
			 disbursement is made on or after April 1, 2006.
			16.College tuition
			 deduction and credit for interest on higher education loans
			(a)Expansion of
			 deduction for higher education expenses
				(1)Amount of
			 deductionSubsection (b) of
			 section 222 of the Internal Revenue Code of 1986 (relating to deduction for
			 qualified tuition and related expenses) is amended to read as follows:
					
						(b)Limitations
							(1)Dollar
				limitations
								(A)In
				generalExcept as provided in
				paragraph (2), the amount allowed as a deduction under subsection (a) with
				respect to the taxpayer for any taxable year shall not exceed the applicable
				dollar limit.
								(B)Applicable
				dollar limitThe applicable
				dollar limit for any taxable year shall be determined as follows:
									
										
											
												Applicable
												
												Taxable year:dollar amount:
												
											
											
												2006$8,000
												
												2007 and thereafter$12,000.
												
											
										
									
								(2)Limitation
				based on modified adjusted gross income
								(A)In
				generalThe amount which
				would (but for this paragraph) be taken into account under subsection (a) shall
				be reduced (but not below zero) by the amount determined under subparagraph
				(B).
								(B)Amount of
				reductionThe amount
				determined under this subparagraph equals the amount which bears the same ratio
				to the amount which would be so taken into account as—
									(i)the excess of—
										(I)the taxpayer’s modified adjusted gross
				income for such taxable year, over
										(II)$65,000 ($130,000 in the case of a joint
				return), bears to
										(ii)$15,000 ($30,000 in the case of a joint
				return).
									(C)Modified
				adjusted gross incomeFor
				purposes of this paragraph, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year determined—
									(i)without regard to this section and sections
				199, 911, 931, and 933, and
									(ii)after the application of sections 86, 135,
				137, 219, 221, and 469.
									For purposes of the sections
				referred to in clause (ii), adjusted gross income shall be determined without
				regard to the deduction allowed under this section.(D)Inflation
				adjustments
									(i)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2006, both of the dollar
				amounts in subparagraph (B)(i)(II) shall be increased by an amount equal
				to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2005 for calendar year
				1992 in subparagraph (B) thereof.
										(ii)RoundingIf any amount as adjusted under clause (i)
				is not a multiple of $50, such amount shall be rounded to the nearest multiple
				of
				$50.
									.
				(2)Qualified
			 tuition and related expenses of eligible students
					(A)In
			 generalSection 222(a) of the
			 Internal Revenue Code of 1986 (relating to allowance of deduction) is amended
			 by inserting of eligible students after
			 expenses.
					(B)Definition of
			 eligible studentSection
			 222(d) of such Code (relating to definitions and special rules) is amended by
			 redesignating paragraphs (2) through (6) as paragraphs (3) through (7),
			 respectively, and by inserting after paragraph (1) the following new
			 paragraph:
						
							(2)Eligible
				studentThe term
				eligible student has the meaning given such term by section
				25A(b)(3).
							.
					(3)Deduction made
			 permanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to the amendments made by section
			 431 of such Act.
				(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to payments made in taxable years beginning after
			 December 31, 2005.
				(b)Credit for
			 interest on higher education loans
				(1)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
					
						25E.Interest on higher
				education loans
							(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the interest paid by the
				taxpayer during the taxable year on any qualified education loan.
							(b)Maximum
				credit
								(1)In
				generalExcept as provided in
				paragraph (2), the credit allowed by subsection (a) for the taxable year shall
				not exceed $1,500.
								(2)Limitation
				based on modified adjusted gross income
									(A)In
				generalIf the modified
				adjusted gross income of the taxpayer for the taxable year exceeds $50,000
				($100,000 in the case of a joint return), the amount which would (but for this
				paragraph) be allowable as a credit under this section shall be reduced (but
				not below zero) by the amount which bears the same ratio to the amount which
				would be so allowable as such excess bears to $20,000 ($40,000 in the case of a
				joint return).
									(B)Modified
				adjusted gross incomeThe
				term modified adjusted gross income means adjusted gross income
				determined without regard to sections 199, 222, 911, 931, and 933.
									(C)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2006, the $50,000 and $100,000 amounts referred to
				in subparagraph (A) shall be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined
				under section (1)(f)(3) for the calendar year in which the taxable year begins,
				by substituting 2005 for 1992.
										(D)RoundingIf any amount as adjusted under
				subparagraph (C) is not a multiple of $50, such amount shall be rounded to the
				nearest multiple of $50.
									(c)Dependents not
				eligible for creditNo credit
				shall be allowed by this section to an individual for the taxable year if a
				deduction under section 151 with respect to such individual is allowed to
				another taxpayer for the taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
							(d)Limit on period
				credit allowedA credit shall
				be allowed under this section only with respect to interest paid on any
				qualified education loan during the first 60 months (whether or not
				consecutive) in which interest payments are required. For purposes of this
				paragraph, any loan and all refinancings of such loan shall be treated as 1
				loan.
							(e)DefinitionsFor purposes of this section—
								(1)Qualified
				education loanThe term
				qualified education loan has the meaning given such term by
				section 221(d)(1).
								(2)DependentThe term dependent has the
				meaning given such term by section 152.
								(f)Special
				rules
								(1)Denial of
				double benefitNo credit
				shall be allowed under this section for any amount taken into account for any
				deduction under any other provision of this chapter.
								(2)Married couples
				must file joint returnIf the
				taxpayer is married at the close of the taxable year, the credit shall be
				allowed under subsection (a) only if the taxpayer and the taxpayer’s spouse
				file a joint return for the taxable year.
								(3)Marital
				statusMarital status shall
				be determined in accordance with section
				7703.
								.
				(2)Conforming
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 25D the following new item:
					
						
							Sec. 25E. Interest on higher
				education
				loans.
						
						.
				(3)Effective
			 dateThe amendments made by
			 this section shall apply to any qualified education loan (as defined in section
			 25E(e)(1) of the Internal Revenue Code of 1986, as added by this section)
			 incurred on, before, or after the date of the enactment of this Act, but only
			 with respect to any loan interest payment due after December 31, 2005.
				
